Shaw, C. J.
It appears to us, that the direction of the judge, in this case, was erroneous. It assumes that there is a want of consideration for a note, if the money does not pass from the hand of the payee to the hand of the promisor. It seems to be founded upon a misapprehension of the cases cited in regard to the burden of proof. Here, as it appears, the promisee was the agent for the lender of the money; the promisor received the money of Bradshaw, either through the hand of the agent, or directly from his own hand, and by his, Bradshaw’s, request, gave the note to the promisee. This was an ample consideration for the express written promise of Miller to pay the money to Jereauld. The jury should have been instructed, that Miller, having received the money through the agency of Jereauld, and given the note to him, it was a good consideration, which he could not contest, or if he received the money from Bradshaw, and at his request, made a note for it, payable to Jereauld or his order, it was equally a good consideration, to support the contract and promise expressed in the note. Exceptions sustained.